 



Exhibit 10.2
October 20, 2006
Mr. Jim Jenness
Kellogg Company
One Kellogg Square
Battle Creek, MI 49017
Dear Jim,
     We are very excited that you will be the Chairman of Kellogg Company (the
“Company”). Like you, we believe that David Mackay is the right person to be the
next Chief Executive Officer for the Company, and we are delighted that you will
continue as Chairman as David transitions into his new role.
     The purpose of this letter (the “Agreement”) is to outline certain
compensation and other related matters.
     1. Compensation Arrangements
     As we discussed, on December 31, 2006 (the first day of the Company’s 2007
fiscal year) (the “Start Date”), David will assume the role of CEO, and you will
be Chairman. Despite the time and effort required to fulfill the
responsibilities of Chairman, your preference is not to receive the compensation
commensurate with the role. Jim, we understand and respect your views, as well
as your affection for and commitment to Kellogg Company and its shareholders.
Consequently, from the Start Date through the period you are employed with the
Company (the “Employment Period”), you would not receive any base salary, be
eligible for any bonus awards under the 2007 or subsequent Annual Incentive
Plans, or receive any incentives under the long term incentive program (which
would mean that you would not receive any more stock option grants or grants
under any future Executive Performance Plan (EPP)). You also understand that you
would no longer participate in the Company’s Change of Control Policy after the
Start Date.
     To be clear, you will retain the equity awards (the “Equity Awards”) that
have been previously awarded to you. During the Employment Period, you will
continue to vest in stock options that were granted in 2005 and 2006 (but will
not receive any additional grants in 2007 or thereafter), the stock grant you
received when you joined the Company, and the EPP grant from the 2005 — 2007
plan, each in accordance with the relevant plans. However, you have agreed to
forfeit your EPP award under the 2006 —2008 plan.
     In addition, you will be eligible to retire from the Company at the end of
the Employment Period. You shall be entitled to a pension payment (either in a
single life

 



--------------------------------------------------------------------------------



 



Mr. Jim Jenness
Page 2
October 20, 2006
annuity, joint survivor annuity or lump sum, as such alternatives are described
in the Kellogg Company Salaried Pension Plan, the Kellogg Company Supplemental
Retirement Plan, the Kellogg Company Excess Benefit Plan and the Kellogg Company
Key Executive Benefits Plan (the “Pension Plans”)). To be in compliance with
Section 409A of the Internal Revenue Code of 1986, the pension payments will
commence on January 1, 2008. If you elect the single life annuity payment, your
annual aggregate payout would be equal to $155,167 per year, less any payments
you are otherwise entitled to under the Pension Plans. You shall make your
election in writing to the Company’s General Counsel within 30 days of the date
of this Agreement.
     If your employment is terminated for “Cause” during the Employment Period,
you would forfeit any right or interest in and to any of the Equity Awards and
the supplemental pension payments.
     For purposes of this Agreement, termination for “Cause” means termination
by the Company because of (i) your willful engaging in illegal conduct or gross
misconduct pursuant to which the Company has suffered a loss, or (ii) your
willful and continued failure to perform substantially your duties hereunder in
any material respect; provided, however, that in the case of clause (ii), the
Company must provide written notice of such breach or failure within thirty
(30) days of its discovery thereof, and you shall have thirty (30) days from
such written notice to cure such breach or failure.
     You will also remain eligible to receive your bonus under the Kellogg
Company 2006 Annual Incentive Plan with respect to the Company’s 2006 fiscal
year, based on the terms of the plan. During the Employment Period, you will
also remain eligible (except as set forth above) to participate in the Company’s
other employee benefit plans and senior executive benefit plans, as in effect
from time to time such as the Company’s life insurance, medical insurance,
dental plan, and savings and investment plan. You will also receive the retiree
medical insurance, relocation and home sale benefits as described in the letter
agreement between you and the Company dated December 20, 2004. You acknowledge
that you will not be entitled to additional compensation or benefits from the
Company other than as set forth or described in this Agreement or other benefits
vested and accrued as of the end of the Employment Period. Without limiting the
foregoing, you acknowledge you will have no entitlement to receive severance
benefits from the Company.
     2. Release. In consideration of the compensation and benefits provided
pursuant to this Agreement, the sufficiency of which is hereby acknowledged,
you, for yourself and for any person who may claim by or through you,
irrevocably and unconditionally release, waive and forever discharge the Company
and its past, present and future subsidiaries, divisions, affiliates,
successors, and their respective officers, directors, attorneys, agents and
employees, from any and all claims or causes of action that you had, have or may
have, known or unknown, relating to your employment with the Company up until
the date of this Agreement, including but not limited to, any claims arising
under Title VII of the Civil Rights Act of 1964, as amended, Section 1981 of the
Civil Rights Act of 1866, as amended, the Civil Rights Act of 1991, as amended,
the

 



--------------------------------------------------------------------------------



 



Mr. Jim Jenness
Page 3
October 20, 2006
Family and Medical Leave Act, the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act of 1990, the Americans with
Disabilities Act, the Employee Retirement Income Security Act; claims under any
other federal, state or local statute, regulation or ordinance; claims for
discrimination or harassment of any kind, breach of contract or public policy,
wrongful or retaliatory discharge, defamation or other personal or business
injury of any kind; and any and all other claims to any form of legal or
equitable relief, damages, compensation or benefits (except rights you may have
under the Employee Retirement Income Security Act of 1974 to recover any vested
benefits), or for attorneys fees or costs. You additionally waive and release
any right you may have to recover in any lawsuit or proceeding against the
Company brought by you, an administrative agency, or any other person on your
behalf or which includes you in any class. You understand that he you are
entitled to consider this Agreement for at least twenty-one (21) days before
signing it. However, after due deliberation, you may elect to sign this
Agreement without availing yourself of the opportunity to consider its
provisions for at least twenty-one (21) days. You hereby acknowledge that any
decision to shorten the time for considering this Agreement prior to signing it
is voluntary, and such decision is not induced by or through fraud,
misrepresentation, or a threat to withdraw or alter the provisions set forth in
this Agreement in the event you elected to consider this Agreement for at least
twenty-one (21) days prior to signing it. You understand that you may revoke
this Agreement as it relates to any potential claim that could be brought or
filed under the Age Discrimination in Employment Act, 29 U.S.C. §§621-634,
within seven (7) days after the date on which you sign this Agreement, and that
this Agreement as it relates to such a claim does not become effective until the
expiration of the seven (7) day period. In the event that you to revoke this
Agreement within the seven (7) day period, you understand that you must provide
such revocation in writing to the Company, Attn: General Counsel.
     3. Section 409A. This letter and the agreements herein will be interpreted
to avoid any penalty sanctions under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and to deliver the full economic value of all
the benefits provided herein. If any payment or benefit cannot be provided or
made at the time specified herein without incurring sanctions under Section 409A
of the Code, then such benefit or payment shall be provided in full at the
earliest time thereafter when such sanctions will not be imposed. Upon your
request, the Company agrees to make any changes to this letter and the
agreements herein that will assure that no sanctions will be imposed under
Section 409A of the Code.
     4. No Other Representations. You represent and warrant that no promise or
inducement has been offered or made except as herein set forth and that you are
entering into and executing this Agreement without reliance on any statement or
representation not set forth within this Agreement by the Company, or any
person(s) acting on its behalf.
     5. Non-Assignment of Rights. You represent and warrant that you have not
sold, assigned, transferred, conveyed or otherwise disposed of to any third
party, by operation of law or otherwise, any action, cause of action, debt,
obligation, contract,

 



--------------------------------------------------------------------------------



 



Mr. Jim Jenness
Page 4
October 20, 2006
agreement, covenant, guarantee, judgment, damage, claim, counterclaim, liability
or demand of any nature whatsoever relating to any matter covered in this
Agreement.
     6. Non-Compete. You agree that, for a period beginning at the end of the
Employment Period and ending on the second anniversary of such date (the
“Restricted Period”), you shall not, without the prior written consent of the
CEO of the Company:

  (a)   directly or indirectly, accept any employment, consult for or with, or
otherwise provide or perform any services of any nature to, for or on behalf of
any person, firm, partnership, corporation or other business or entity that
manufactures, produces, distributes, sells or markets any of the Products (as
hereinafter defined) in the Geographic Area (as hereinafter defined); or     (b)
  directly or indirectly, permit any business, entity or organization which
Employee, individually or jointly with others, owns, manages, operates, or
controls, to engage in the manufacture, production, distribution, sale or
marketing of any of the Products in the Geographic Area.

For purposes of this Paragraph, the term “Products” shall mean ready-to-eat and
hot cereal products; toaster pastries; cereal bars; granola bars; frozen
waffles, pancakes, and French toast; fruit snacks; crispy marshmallow squares,
cookies, crackers, ice cream cones, any other grain-based convenience food, or
meat substitutes; and the term “Geographic Area” shall mean any country in the
world where the Company manufactures, produces, distributes, sells or markets
any of the Products at any time during the applicable Restricted Period.
     7. Non-Solicitation. You agree that during the Restricted Period, you shall
not, without the prior written consent of the Chief Executive Officer of the
Company, directly or indirectly employ, or solicit the employment of (whether as
an employee, officer, director, agent, consultant or independent contractor) any
person who is or was at any time during the year prior to such employment or
solicitation an officer, director, or employee of the Company (except for
solicitation pursuant to an advertisement of general solicitation not directed
at such parties).
     8. Non-Disparagement of the Company. You agree not to engage in any form of
conduct or make any statements or representations that disparage, criticize or
otherwise are critical, or otherwise impair the reputation, goodwill or
commercial interests, of the Company, or its past, present and future
subsidiaries, divisions, affiliates, successors, officers, directors, attorneys,
agents and employees.
     9. Continuation of Indemnification and Insurance. The Company shall
continue to indemnify you in accordance with its Bylaws to the fullest extent
permitted by law for your acts while an officer or director of the Company, and
shall continue to provide coverage under the Company’s Directors and Officers
Insurance policy for such acts.

 



--------------------------------------------------------------------------------



 



Mr. Jim Jenness
Page 5
October 20, 2006
     Upon your execution (and non-revocation) of this letter agreement, it will
become a binding agreement between you and the Company.

            Sincerely,
      /s/ Gordon Gund      Gordon Gund      Chairman, Nominating and Governance
Committee     

          Acknowledged and agreed this
20th day of October, 2006
      /s/ James M. Jenness       James M. Jenness             

 